DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/563, 582  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present Applications are anticipated by claim 1-20 of Application No. 16/563, 582  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10, 411, 053. Although the claims at issue are not identical, they are not patentably distinct from each other because claims .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2005/0040440) in view of Venezia (US 2009/0200625) and Velichko (US 2014/0077323).
Regarding claims 1 and 20, Murakami discloses and electronic device, comprising a light detecting device (Fig.20A) comprising: a light detecting element (3) disposed in a silicon layer (29); a first concave-convex pattern (18) on a first surface on the silicon layer (29), the first surface being a light receiving surface of the silicon layer ([0158]).
Murakami does not explicitly disclose (1) an isolation structure adjacent to the light detecting element and disposed in the silicon layer; a metal film disposed in the 
Regarding element (1), Venezia discloses an isolation structure (Fig.1, numeral 170; Fig.4E, numeral 430) adjacent to the light detecting element (180) and disposed in the silicon layer; a metal film (450) disposed in the isolation structure (170), (430) (claim 9).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Murakami with Venezia to have an isolation structure adjacent to the light detecting element and disposed in the silicon layer; a metal film disposed in the isolation structure for the purpose of improving reflection of the light toward a light sensitive portion (Venezia, [0026]).
Regarding element (2) Velichko however an interconnection layer (Fig.2, numeral 40) disposed below the silicon layer (50), the interconnection layer including a reflecting mirror structure (55) ([0021]), wherein at least a portion of the reflecting mirror structure  (55) extends under the isolation structure  (48F).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Murakami with Velichko to have an interconnection layer disposed below the silicon layer, the interconnection layer including a reflecting mirror structure, wherein at least a portion of the reflecting mirror structure extends under the isolation structure for the purpose providing effective suppression of optical and electrical pixel crosstalk (Velichko, [0016]).
Regarding claim 4, Murakami discloses wherein the first concave-convex pattern has an inverted pyramid shape (Figs. 15-20A).
Regarding claim 5, Venezia discloses a silicon oxide film disposed between the metal film and the silicon layer ([0038]).
Regarding claim 6, Velichko discloses wherein the reflecting mirror structure includes Al, Cu ([0020]).
Regarding claim 9, Velichko discloses wherein the light detecting element detects infra-red (IR) light (Abstract).
Regarding claim 14, Murakami discloses wherein a period of the first concave-convex pattern is 1 pm or less ([0070]).
Regarding claim 15, Murakami discloses wherein the silicon layer is made of single crystal silicon ([0061]).
Regarding claim 17, Murakami does not explicitly disclose wherein a widest section of the inverted pyramid shape period has a width that is less than or equal to a period of the first concave- convex pattern.
Murakami however discloses that dimension of pyramid shapes ([0120]) can be adjusted to decrease a dark current (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to optimize a widest section of the inverted pyramid shape for the purpose of decreasing dark current.
Regarding claim 18, Murakami discloses wherein a depth of the inverted pyramid shape is less than the width of the widest section.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to optimize a depth of the inverted pyramid shape for the purpose of decreasing dark current.
Regarding claim 19, Murakami discloses wherein the inverted pyramid shape has a base surface and a tip surface that are parallel to the first surface ([0071]).
Claims  2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Murakami in view of Velichko and Venezia  as applied to claim 1 above, and further in view of Watanabe (US 2012/0086094).
Regarding claims 2 and 3, Murakami discloses an oxide film (20) disposed over the first surface of the silicon layer (18) (Fig. 8) ([0099]).
Murakami does not disclose that oxide is a hafnium oxide or an aluminum oxide.
Watanabe however discloses that oxide is a hafnium oxide or an aluminum oxide ([0064]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Murakami with Watanabe to have a hafnium oxide or an aluminum oxide for the purpose of restraining generation of a dark current (Watanabe, [0062]).
Claims 10-13,  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Velichko and Venezia as applied to claim 1 above, and further in view of Oh (US 2010/0024871)
Regarding claims 10, Murakami does not explicitly disclose a second concave-convex pattern on a second surface of the silicon layer that is opposite the first surface.
Oh however discloses a second concave-convex pattern (Fig.3, numeral 106) on a second surface of the silicon layer (100) that is opposite the first surface ([0037]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Murakami with Oh to have a second concave-convex pattern on a second surface of the silicon layer that is opposite the first surface for the purpose improving photoelectric conversion efficiency (Oh, [0030]).
Regarding claim 11, Murakami discloses wherein a period of the first concave-convex pattern on the first surface and a period of the second concave-convex pattern on the second surface vary based on a wavelength of light that is to be sensed by the light detecting element ([0068]).
Regarding claim 12, Murakami disclose herein the first concave-convex pattern and the second periodic concave-convex pattern are one of one-dimensional or two-dimensional (Fig.16).
Regarding claim 13, Oh discloses wherein a first crystal plane of the first surface and the second surface is (100), and wherein a second crystal plane of a wall surface of the first concave-convex pattern is (111) ([0036]).
Regarding claim 16, Murakami does not disclose a second concave-convex pattern on a second surface of the silicon layer that is opposite the first surface, wherein, in the cross sectional view, a width of a part of the first concave-convex pattern is different from a width of a part of the second concave-convex pattern.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Murakami with Oh to have a second concave-convex pattern on a second surface of the silicon layer that is opposite the first surface, wherein, in the cross sectional view, a width of a part of the first concave-convex pattern is different from a width of a part of the second concave-convex pattern for the purpose improving photoelectric conversion efficiency (Oh, [0030]).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Velichko and Venezia as applied to claim 1 and further in view of of Lenchenkov (US 2015/0228689)
Regarding claim 7, Murakami in view of Velichko and Venezia does not disclose wherein the interconnection layer includes a silicon oxide layer, wherein the silicon oxide layer is disposed between silicon layer and the reflecting mirror structure, and wherein the silicon oxide layer extends under the isolation structure.
Velichko however discloses the interconnection layer (Fig.2, numeral 40) includes a dielectric layer (57) wherein the dielectric layer (57) is disposed between silicon layer (50) and the reflecting mirror structure (55), and wherein the dielectric layer 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Murakami with Lenchenkov to have the interconnect layer including a silicon oxide layer, because this is a typical dielectric material for forming interconnect layers.
Regarding claim 8, Murakami in view of Venezia, Velichko and Lenchenkov does not explicitly disclose wherein the interconnection layer includes a silicon nitride layer, wherein the silicon nitride layer is disposed between silicon layer and the reflecting mirror structure.
Lenchenkov however discloses that the interconnection layer (124) could comprise silicon oxide or other dielectric materials ([0026]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the interconnection layer includes a silicon nitride layer, wherein the silicon nitride layer is disposed between silicon layer and the reflecting mirror structure because silicon nitride is well-known alternative material to the materials already discloses by Lenchenkov for forming interconnection dielectric stacks. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891